Exhibit 77(a)(6) ING INVESTORS TRUST AMENDMENT #58 TO THE AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST ABOLITION OF SERIES OF SHARES OF BENEFICIAL INTEREST The undersigned, being a majority of the Trustees of ING Investors Trust, a Massachusetts business trust (the “Trust”), acting pursuant to Article VI, Section 6.2 and Article XI, Sections 11.2 and 11.4 of the Trust’s Amended and Restated Agreement and Declaration of Trust, dated February 26, 2002, as amended, hereby abolish the ING LifeStyle Aggressive Growth Portfolio, the ING LifeStyle Conservative Portfolio, the ING LifeStyle Growth Portfolio, the ING LifeStyle Moderate Growth Portfolio, and the ING LifeStyle Moderate Portfolio, and the establishment and designation thereof, there being no shares of each such series currently outstanding. Dated:October 26, _/s/ Colleen D. Baldwin Colleen D. Baldwin, as Trustee _/s/ J. Michael Earley J. Michael Earley, as Trustee _/s/ John V. Boyer John V. Boyer, as Trustee _/s/ Patrick W. Kenny Patrick W. Kenny, as Trustee _/s/ Patricia W. Chadwick Patricia W. Chadwick, as Trustee _/s/ Shaun P. Mathews Shaun P. Mathews, as Trustee _/s/ Robert W. Crispin Robert W. Crispin, as Trustee _/s/ Sheryl K. Pressler Sheryl K. Pressler, as Trustee _/s/ Peter S. Drotch Peter S. Drotch, as Trustee _/s/ Roger B. Vincent Roger B. Vincent, as Trustee
